ORDER
PER CURIAM.
Josephine Brownlee (Brownlee) appeals from the trial court’s judgment granting Defendants’, Jesse R. “Red” Sweeney and Deborah A. Sweeney d/b/a Discount Auto Brokers and Wayne Saffell (hereinafter collectively known as Defendants), Motion to Compel Arbitration (Motion) and dismissing all counts of Brownlee’s petition with prejudice. We affirm the trial court’s grant of Defendants’ Motion, and find that Brownlee’s claims on appeal are moot.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Given the disposition of this appeal, Defendants' Motion to Strike Appellant’s Brief and Dismiss Appellant’s Appeal is hereby denied as moot.